[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   APRIL 25, 2007
                                  No. 06-14384                   THOMAS K. KAHN
                              Non-Argument Calendar                   CLERK
                            ________________________

                       D. C. Docket No. 06-00027-CR-3-RV

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                       versus

EUGENE JEROME SMITH,
a.k.a. Sperm,

                                                            Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________
                             (As amended 11/19/2007)
                                 (April 25, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Eugene Jerome Smith appeals his sentence of 300-months’ imprisonment for

one count of conspiracy to distribute and possess with intent to distribute less than
500 grams of cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and

841(b)(1)(C), one count of possession with intent to distribute cocaine, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 18 U.S.C. § 2, and one count of

possession with intent to distribute less than 500 grams of cocaine, in violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(C). Smith argues that the district court failed to

impose a reasonable sentence, and challenges the district court’s consideration of

alternative sentences.

       In this case, under our precedent, the district court correctly calculated the

guideline range, understood that the guidelines were advisory, considered the

factors set forth in 18 U.S.C. § 3553(a) as well as Smith’s arguments, and

ultimately imposed a sentence at the low end of the applicable guideline range.1

Accordingly, we cannot conclude that his sentence was unreasonable. United

States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005).

       AFFIRMED.




       1
        To the extent Smith argues that the district court erred in basing the sentence upon a
drug amount that exceeded the jury’s verdict, this argument is without merit. United States v.
Chau, 426 F.3d 1318, 1323 (11th Cir. 2005). Accordingly, we need not address Smith’s
arguments concerning the district court’s alternative sentencing calculations.

                                                2